Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
23, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00611-CR
____________
 
IN RE LEON HARRISON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
9, 2009, relator, Leon Harrison, filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
In the petition, relator asserts he requested that the respondent, Loren
Jackson, Harris County District Clerk, transmit the notice of appeal from the
trial court=s denial of relator=s motion for DNA testing and all related documents as
requested in his notice of appeal.  Relator complains that, although he wrote
Jackson regarding the transmittal of his notice of appeal and all related
documents, Jackson has not transmitted the notice of appeal or the documents to
the court of appeals, and requests that we compel Jackson to do so.  




Relator=s petition does not comply with the
Texas Rules of Appellate Procedure.  Relator has not shown that he filed his
notice of appeal with the district clerk by including with his petition a
certified or sworn copy of the notice of appeal or the letters he states that
he wrote Jackson regarding the transmittal of his notice of appeal.  See
Tex. R. App. P. 52.7(a)(1) (requiring relator to file certified or sworn copy
of every document that is material to his claim for relief).  Relator also has
not filed an affidavit of indigence with his petition as required by Rule 20.1
of the Texas Rules of Appellate Procedure.  Tex. R. App. P. 20.1; see also
In re Chavez, 62 S.W.3d 225, 228 (Tex. App.CEl Paso 2001, orig. proceeding) (stating
that appellate court will not consider petition without affidavit of
indigence).  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.  
Do Not PublishCTex. R. App. P. 47.2(b).